NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SANDRA D. PEARSON,                              No.    21-35339

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05746-TLF

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                Theresa Lauren Fricke, Magistrate Judge, Presiding

                            Submitted April 11, 2022**
                               Seattle, Washington

Before: BOGGS,*** HURWITZ, and KOH, Circuit Judges.

      Sandra D. Pearson appeals the district court’s order affirming the denial of

disability insurance benefits under the Social Security Act. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
under 28 U.S.C. § 1291 and review the district court’s decision de novo. See Smith

v. Kijakazi, 14 F.4th 1108, 1111 (9th Cir. 2021). We will reverse only if the

administrative law judge (“ALJ”) did not support his decision with substantial

evidence or applied the wrong legal standard. Id. For the following reasons, we

affirm.

      1.     The ALJ did not err in giving little weight to Dr. Gary McGuffin’s

opinion. An ALJ may give little weight to an examining physician’s opinion that

is contradicted by another doctor if the ALJ can provide “specific and legitimate

reasons that are supported by substantial evidence in the record.” Ford v. Saul,

950 F.3d 1141, 1155 (9th Cir. 2020) (quoting Lester v. Chater, 81 F.3d 821, 830–

31 (9th Cir. 1995)). The ALJ provided four specific and legitimate reasons

supported by substantial evidence for giving little weight to Dr. McGuffin’s

opinion: (1) it conflicted with the opinions of Drs. Landon Poppleton and Paul

Jacobsen, see Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008); (2) it

conflicted with Pearson’s daily activities, see Rollins v. Massanari, 261 F.3d 853,

856 (9th Cir. 2001); (3) it was equivocal in some key findings, see Tommasetti,

533 F.3d at 1041; and (4) it was vague about what supportive supervision Pearson

would need, see Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999).1


1
      The ALJ also found that Dr. McGuffin’s opinion was internally inconsistent.
Even if this reason was not supported by substantial evidence, any error by the ALJ


                                         2
      2.     Nor did the ALJ err in giving little weight to the opinions of Drs.

Michael Brown and John Robinson. An ALJ may give little weight to “the opinion

of a non-examining physician by reference to specific evidence in the medical

record.” Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998). The ALJ

provided three reasons based on references to specific evidence in the medical

record for giving little weight to the opinions: (1) inconsistency with the medical

evidence, see Tommasetti, 533 F.3d at 1041; (2) inconsistency with Pearson’s daily

activities, see Rollins, 261 F.3d at 856; and (3) equivocation in some key findings,

see Tommasetti, 533 F.3d at 1038.

      3.     The ALJ did not err at step two, as the ALJ was not required to find

that six of Pearson’s impairments were severe, because the inquiry is “merely a

threshold determination meant to screen out weak claims.” Buck v. Berryhill, 869

F.3d 1040, 1048–49 (9th Cir. 2017); see 20 C.F.R. § 404.1520. Moreover, any

error at step two in finding that these impairments were not severe was harmless,

because the ALJ adequately considered these impairments, and the limitations

imposed by them, in assessing Pearson’s residual functional capacity. See Lewis v.

Astrue, 498 F.3d 909, 911 (9th Cir. 2007).



in relying on it was harmless. See Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir.
2012) (explaining legal standard); Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th
Cir. 2005) (finding inconsistency between an opinion and the record by itself
sufficient to reject an opinion).

                                          3
      4.     The ALJ did not err in discounting Pearson’s testimony about the

severity of her symptoms. An ALJ can “reject the claimant’s testimony about the

severity of her symptoms only by offering specific, clear and convincing reasons

for doing so.” Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). The ALJ

provided three reasons for discounting Pearson’s testimony about the severity of

her symptoms: (1) she failed to seek treatment for her sleep apnea for an extended

period, see Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); (2) she received

only conservative treatment for her neck, shoulder, back, hip, leg, and knee pain,

see Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007); and (3) her daily activities

were inconsistent with her testimony about her memory deficits, see Lingenfelter v.

Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007).

      5.     Finally, the ALJ did not err by discounting the testimony of Pearson’s

daughter, Tiffany Leach. An ALJ may disregard lay testimony by giving “reasons

germane to each witness for doing so.” Turner v. Comm’r of Soc. Sec., 613 F.3d

1217, 1224 (9th Cir. 2010) (quoting Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir.

2001)). Here, the ALJ gave a germane reason for rejecting Leach’s testimony, as

Leach did not describe any limitations beyond what Pearson described in her own

testimony. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

2009).

      AFFIRMED.


                                          4